Anna Carpenter, on January 17, 1924, was riding in an automobile of Fred Smith when she was injured thru the alleged negligence of Edward Traver. Suit was filed against Smith and Traver as co-defendants. Traver was a resident of Wood County and Smith of Lucas County. It is admitted that Smith was made a party defendant solely for the purpose of conferring jurisdiction on the Lucas County Court over the non-resident Travers.
The Lucas Common Pleas dismissed the action but was reversed by the Court of Appeals.
Traver, in the Supreme Court, contends that the action should be dismissed under 11375 GC. as a sham petition because Carpenter is attempting to perpetrate a fraud on Travers by joining Smith as a party defendant when it is admitted that Smith is in no way liable and that he was made a party defendant solely for the purpose of obtaining jurisdiction over Travers in Lucas County.